Order entered May 13, 2021




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-20-00304-CR

                    DESMOND ARMOND JONES, Appellant

                                         V.

                          THE STATE OF TEXAS, Appellee

                On Appeal from the 363rd Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F19-00479-W

                                      ORDER

      Before the Court are the State’s May 7, 2021 motion to exceed the brief

length and motion for an extension of time to file its brief. We GRANT the

motions and ORDER the State’s brief, received along with the motions, filed as of

the date of this order.




                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE